Exhibit 99.3 MANAGEMENT'S DISCUSSION AND ANALYSIS This Management’s Discussion and Analysis (“MD&A”) for Compton Petroleum Corporation (“Compton” or the “Corporation”) should be read with the audited consolidated financial statements and related notes for the year ended December 31, 2010, as well as the audited consolidated financial statements and MD&A for the year ended December 31, 2009.Readers should also read the “Forward-Looking Statements” legal advisory located at the end of this document.Non-GAAP Financial Measures and disclosure regarding use of BOE Equivalents is contained in the “Advisories” section located at the end of this document. The audited consolidated financial statements and comparative information have been prepared in accordance with Canadian Generally Accepted Accounting Principles (“GAAP”).Amounts presented in this MD&A are stated in thousands (000’s) of dollars except per share and boe amounts, unless otherwise stated.This document is dated as at February 24, 2011. I.Compton’s Business Compton Petroleum Corporation is a public Corporation actively engaged in the exploration, development and production of natural gas, natural gas liquids, and crude oil in western Canada.The Corporation’s strategy is focused on creating value for shareholders by providing appropriate investment returns through the effective development and optimization of assets. The majority of the Corporation’s operations are located in the deep basin fairway of the Western Canada Sedimentary Basin in the province of Alberta.In this large geographical region, Compton pursues four deep basin natural gas plays:the Rock Creek sands at Niton in central Alberta, the Basal Quartz sands at High River in southern Alberta, the shallower Southern Plains Belly River sands in southern Alberta, and an exploratory play in the Foothills area of southern Alberta.Being in the Deep Basin, all areas have multi-zone potential, providing future development and exploration opportunity. Compton is also focused on developing its emerging oil potential in the Southern Plains area and in the Montana lands. Natural gas represents approximately 84% of production and 88% of reserves. II.Results from Corporate Strategy Management has focused on value creation through capital efficiency and operating expense improvements.This approach has increased Compton’s efficiencies and served to partially offset the impact of lower natural gas prices on cash flows generated by operation activities over the past two years.These focused measures have resulted in the Corporation exceeding Management’s 2010 targets for average daily volume production, operational costs and administrative expenses.Results for 2010 include: · Met or exceeded annual guidance targets · Average daily production was 17,402 boe/d o Operational improvements largely mitigated natural declines: exit rates in 2010 decreased approximately 8% over 2009 after adjusting for dispositions · Reduced operating and administrative expenses by a combined $24.3 million from 2009 o Operating expenses were $66.1 million, which was 17% below guidance and 21% below 2009 expenses o Operating costs per boe were $10.41, which was below the 2009 average of $11.07 per boe despite lower production 1 o Administrative expenses decreased by 21% to $22.7 million from 2009 · Substantially improved capital efficiencies: o Improved drilling methods at Niton, resulting in approximately 25% higher average initial production rates and 15% to 20% lower drilling costs over the previous year o Base volume performance was 5% or 870 boe/d higher than expectationsdue to production optimization o Reinitiated development programs in High River with the refracture of two wells, resulting in combined average production of 450 Mcf/d, which was4.5-times previous levels · Achieved a 80% success rate on the 31 wells drilled or participated in during the year · Increased production rates at Niton: a Rock Creek well drilled during the fourth quarter had an initial test rate of 5.5 MMcf/d with 30 bbl/MMcf of liquids. The well is currently on production at approximately 3.3 MMcf/d and 35 bbl/MMcf of liquids · Successfully drilled a Spirit River vertical well in Niton that was brought on production at 1 MMcf/d. The results from this well support further development in the Spirit River Formation, reinforcing Niton’s multi-zone potential · Initiated oil prospect drilling with an Ellerslie well in the Southern Plains, which is awaiting completion. Initial indications are promising with approximately 700 metres of pay being encountered in the wellbore · Completed the sale of $150.2 million in assets at Niton and Gilby · Completed an exchange of existing Senior Term Notes (the “Notes”) for a combination of cash from proceeds of asset sales and new term notes · Reduced the credit facility (the “Facility”) and Notes by 33% or $186.1 million compared to year-end 2009 · Renewed the Facility to an authorized credit limit of $170.0 million at December 31, 2010 Throughout 2010, Compton strengthened its balance sheet and improved the Corporation’s capital structure, reducing overall financial risk.Compton’s achievements in increasing initial well production while decreasing drilling and operating costs resulted in the ability to maximize the value of capital employed. III.Results of Operations Years ended December 31, Average production (boe/d) Capital expenditures Cash flow(1)(2)(3) $ $ $ Per share:basic $ $ $ diluted $ $ $ Operating earnings (loss)(1)(2) $ ) $ ) $ Net earnings (loss)(4) $ ) $ ) $ ) Per share:basic $ ) $ ) $ ) diluted $ ) $ ) $ ) Revenue, net of royalties $ $ $ Field netback (per boe)(1)(2) $ $ $ Cash flow, operating earnings (loss) and field netback are non-GAAP measures that are defined in this document Prior periods have been revised to conform to current period presentation 2010 includes non-recurring costs of $14.3 million related to terminated office lease costs A $367.0 million ceiling test write-down on petroleum and natural gas assets was recorded at December 31, 2010 2 CASH FLOW Cash flow is considered a non-GAAP measure; it is commonly used in the oil and gas industry and by Compton to assist Management and investors in measuring the Corporation’s ability to finance capital programs and repay its debt.Cash flow should not be considered an alternative to, or more meaningful than, cash provided by operating, investing and financing activities or net earnings as determined in accordance with Canadian GAAP, as an indicator of the Corporation’s performance or liquidity.The following schedule sets out the reconciliation of cash flow from operations to cash flow. Years Ended December 31, Cash flow from operating activities $ $ $ Plus:Terminated office lease costs(1) - - Plus:Strategic review and restructuring costs Less:Gain on extinguishment of Notes(2) - - Less:Change in non-cash working capital Cash flow $ $ $ Per share-basic $ $ $ -diluted $ $ $ Terminated office lease costs exclude $0.9 million of non-cash expenses related to leasehold improvement costs On October 18, 2010 the 2013 7.625% Senior Term Notes were extinguished Cash flow for 2010 decreased $7.5 million or 15% compared to 2009 as a result of: · a 17% decline in natural gas production volumes to 88 mmcf/d from 106 mmcf/d in 2009, resulting from normal production declines, the reduced level of capital expenditures and the impact of property sales completed in 2010; · a 16% decline in liquids production volumes to 2,791 bbls/d from 3,335 bbls/d in 2009, resulting from normal production declines, the reduced level of capital expenditures and the impact of property sales completed in 2010; · the effect of a 5.0% overriding royalty on revenue in 2010; · a $10.3 million increase in asset retirement expenditures for abandonment and reclamation work; and · realized risk management gains of $12.0 million compared to $30.0 million in 2009. These factors were partially offset by: · reduced operating and administrative costs, which resulted in combined savings of approximately $24.3 million in 2010 due to reduced production volumes and the Corporation’s focus on cost reduction; · higher average realized natural gas prices, excluding financial hedges, which increased 7% to $4.43 per mcf in 2010 compared to $4.16 per mcf in 2009; 3 · higher average realized liquids prices, which increased 32% to $65.71 per bbl compared to $49.79 per bbl in 2009; · a $8.2 million decrease in interest and finance charges, resulting from reduced debt levels in 2010 compared to 2009; and · lower transportation cost of $0.9 million resulting from reduced average production in 2010 compared to 2009. Cash flow for the three months ended December 31, 2010 was $7.0 million, a decrease of $1.1 million or 13% when compared to $8.1 million in the same period in 2009.The factors affecting cash flow for the fourth quarter were: · a 23% decline in natural gas production volumes to 75 mmcf/d from 98 mmcf/d in 2009, resulting from normal production declines, the reduced level of capital expenditures and the impact of property sales completed in 2010; · a 21% decline in liquids production volumes to 2,411 bbls/d from 3,055 bbls/d in 2009, resulting from normal production declines, the reduced level of capital expenditures and the impact of property sales completed in 2010; · lower average realized natural gas prices, excluding financial hedges, which decreased by 12% to $3.87 per mcf compared to $4.38 per mcf in 2009; · the effect of an additional 1.25% overriding royalty on revenue in 2010. These factors were partially offset by: · higher average realized liquids prices, excluding financial hedges, which increased by 21% to $69.30 per bbl compared to $57.10 per bbl in 2009; · a 11% increase in realized risk management gains to $4.1 million in 2010 compared to $3.7 million in 2009; · a $1.7 million decrease in interest and finance charges, resulting from reduced debt levels in 2010 compared to 2009; and · reduced operating and administrative costs, which resulted in combined savings of approximately $14.7 million in 2010 due to reduced production volumes and the Corporation’s focus on cost reduction. NET EARNINGS (LOSS) The net loss of $330.9 million in 2010 was an increase of $322.6 million as compared to the $8.3 million loss in 2009.The 2010 net loss was partially due to the same factors that impacted cash flow.Additional items affecting net loss were: · ceiling test write-down of $367.0 million on petroleum and natural gas assets in 2010 due to a reduction in the estimated discounted cash flows of proved plus probable reserves arising from the use of a lower price deck for natural gas, reflecting the current price levels in comparison to prior years; · unrealized foreign exchange and other gains of $4.8 million compared to gains of $80.1 million in 2009; · one-time terminated office lease costs of $14.3 million in 2010; · increased strategic review and restructuring costs of $0.7 million in 2010 compared to 2009; and · accretion expense of $4.3 million compared to $3.2 million in 2009. These factors were partially offset by: · gain on extinguishment of the 2013 Senior Term Notes of $9.0 million in 2010; 4 · lower stock based compensation costs, which decreased $0.5 million compared to 2009 due to reduced expense relating to Compton’s stock option and employee share purchase programs; · write-down of goodwill of $nil for 2010 compared to $9.9 million in 2009; and · future income tax recovery of $110.2 million recognized in 2010 compared to $24.1 million for 2009 (see “Income Taxes”). Net loss for the three months ended December 31, 2010 was $291.2 million, an increase of $267.4 million compared to the $23.8 million loss in 2009.Items affecting cash flow detailed previously also affected net loss.Additional items affecting net loss were: · ceiling test write-down of $367.0 million on petroleum and natural gas assets in 2010 due to a reduction in the estimated discounted cash flows of proved plus probable reserves; · increased strategic review and restructuring costs of $4.0 million in 2010 compared to 2009; and · non-cash unrealized foreign exchange and other gains of $2.8 million compared to losses of $12.0 million in 2009. These factors were partially offset by: · gain on extinguishment of the 2013 Senior Term Notes of $9.0 million in 2010; · write-down of goodwill of $nil for 2010 compared to $9.9 million in 2009; and · future income tax recovery of $95.0 million recognized in 2010 compared to $2.8 million for 2009 (see “Income Taxes”). OPERATING EARNINGS (LOSS) Operating earnings (loss) is an after tax non-GAAP measure used by the Corporation to facilitate comparability of earnings between periods.Operating earnings is derived by adjusting net earnings for certain items that are largely non-operational in nature, or one-time non-recurring items.Operating earnings (loss) should not be considered more meaningful than or an alternative to net earnings as determined in accordance with Canadian GAAP.The following provides the calculation of operating earnings (loss). Years Ended December 31, Net earnings (loss), as reported $ ) $ ) $ ) Non-operational items, after tax Unrealized foreign exchange and other (gains) losses(1) ) ) 106,425 Unrealized mark-to-market hedging (gains) losses ) 9,510 ) Other expenses Goodwill written-off - - Ceiling test write-down(2) - - Tax effect ) ) Operating earnings (loss)(3) $ ) $ ) $ Per share-basic $ ) $ ) $ -diluted $ ) $ ) $ Includes foreign exchange (gain) loss on the translation of US$ debt, marketable securities valuation (gain) loss, and gain on extinguishment of Notes Excess of carrying amount of petroleum and natural gas assets when compared to proved plus probable reserves, discounted at a risk free rate of 3.75% Prior periods have been revised to conform to current period presentation 5 CAPITAL EXPENDITURES Years ended December 31, Land and seismic $ $ $ Drilling and completions Alberta drilling credits ) - - Production facilities and equipment Asset retirement expenditures ) ) ) Corporate and other Capital investment Acquisitions Property - Divestitures Property ) ) ) Gross Overriding Royalty - ) - Overriding Royalty ) ) - Acquisitions (divestitures), net ) ) ) Total capital expenditures $ ) $ ) $ The current level of natural gas prices has limited internally generated cash flow available to invest in drilling activities.As a result, capital spending, before acquisitions, divestments and corporate expenses decreased by 32% in 2010 compared to 2009.Capital spending in 2010 continued to be directed towards the development of core natural gas resource plays in southern and central Alberta.Compton drilled or participated in a total of 31 wells (18 operated wells and 13 non-operated wells), 20.1 net wells, during 2010 as compared to a total of 20 wells (6 operated wells and 14 non-operated wells), 7.0 net wells, drilled during 2009. Capital expenditures in 2010 were partially offset by the implementation of the Alberta drilling credit program.Asset retirement expenditures have been excluded from capital investment totals, as they are considered operational in nature.Corporate and other expenses decreased significantly in 2010 due to one-time charges for design, construction and equipment related to the relocation of the corporate office in 2009. During 2010, the Corporation finalized the sale of the overriding royalty over existing lands and divested properties in the Niton and Gilby areas.In 2009, non-core assets were divested at Cecil, Zama, Thornbury and the Peace River Arch. At December 31, 2010, a ceiling test write-down of $367.0 million was recognized in respect of the Corporation’s petroleum and natural gas assets.The write-down reflects the excess of the carrying amount of the assets over the discounted cash flows from proved and probable reserves plus undeveloped land.Cash flows were discounted using a risk free discount rate of 3.75%, based on long term bond rates and are reflective of the current level for natural gas prices. Looking forward, Management plans to execute a capital program that is funded through available cash flows and funds from other sources.The bulk of 2011 capital expenditures are scheduled in the second half of the year, but remain flexible should commodity price levels increase and additional funds become available. FREE CASH FLOW Free cash flow is a non-GAAP measure that Compton defines as cash flow in excess of capital investment, excluding net acquisitions and divestitures, and is used by Management to determine the funds available for other investing activities and/or other financing activities.Compton’s 2010 free cash 6 flow deficit of $13.5 million is lower as compared to the $18.0 million deficit in 2009. This is primarily due to the reduction in capital expenditures, as well as reduced operating and administrative costs. Years ended December 31, Cash flow $ $ $ Less:capital investment ) ) ) Free cash flow (deficit) $ ) $ ) $ ) PRODUCTION VOLUMES AND REVENUE Years ended December 31, Average production Natural gas (mmcf/d) 88 Liquids (bbls/d) Total (boe/d) Benchmark prices AECO ($/GJ) Monthly index $ $ $ Daily index $ $ $ WTI (US$/bbl) $ $ $ Edmonton sweet light ($/bbl) $ $ $ Realized prices(1) Natural gas ($/mcf) $ $ $ Liquids ($/bbl) $ $ $ Total ($/boe) $ $ $ Revenue(1) Natural gas $ $ $ Liquids Total $ $ $ Prior periods have been revised to conform to current period presentation Production volumes for 2010 were 17% lower than in 2009, primarily due to the sale of assets at Niton and Gilby during 2010.In addition, natural declines and limited capital spending during 2010 contributed to the decline. Revenue decreased by 5% for 2010 compared to 2009 due to reduced sales volumes, partially offset by higher realized prices.Realized prices and revenues are before any hedging gains or losses.The impact of hedging increased realized natural gas prices by $0.32 per mcf in 2010 and by $0.70 per mcf in 2009. FIELD NETBACK AND FUNDS FLOW NETBACK Field netback and funds flow netback are non-GAAP measures used by the Corporation to analyze operating performance.Field netback equals the total petroleum and natural gas sales, including realized gains and losses on commodity hedge contracts, less royalties and operating and transportation expenses, calculated on a $/boe basis.Funds flow netback equals field netback less administrative and interest costs.Field netback and funds flow netback should not be considered more meaningful than or an alternative to net earnings (loss) as determined in accordance with Canadian GAAP.The following provides the calculation of field netback and funds flow netback. 7 Years ended December 31, ($/boe) Realized price(1) $ $ $ Processing revenue Realized commodity hedge gain (loss) ) Royalties ) ) ) Operating expenses ) ) ) Transportation ) ) ) Field netback $ $ $ Administrative ) ) ) Interest ) ) ) Funds flow netback $ $ $ Prior periods have been revised to conform to current period presentation ROYALTIES Years ended December 31, Crown royalties(1) $ $ $ Overriding royalty(2) - Other royalties Net royalties $ $ $ Percentage of revenues % % % Crown royalties are presented net of any gas cost allowance The overriding royalty came into effect on October 1, 2009 Royalties as a percentage of revenues increased in 2010 compared to 2009.Crown royalties decreased in 2010 with lower production, despite a reduction in the gas cost allowance of $3.3 million in 2010 relating to the Corporation’s reduced capital expenditure program.The sale of an overriding royalty right to a third party also was effective in the fourth quarter of 2009. In March 2010, the Alberta government announced changes to its royalty framework following a competitive review process.These changes result in a reduction of future royalty rates beginning in January 2011.These rate reductions are focused on lowering the progressive royalty rates applicable in a higher commodity price environment than that being experienced by the Corporation under current economic conditions.This change is not anticipated to have a near term impact on the Corporation given its current production profile and the outlook for gas prices remaining in the low range of the gas price cycle. OPERATING EXPENSES Years ended December 31, Operating expenses $ $ $ Operating expenses ($/boe) $ $ $ Operating expenses per boe for 2010 decreased by 6% from 2009, while total operating expenses decreased by 22%.The decreases were a result of cost savings arising from the cost control initiatives implemented in 2010. 8 TRANSPORTATION Years ended December 31, Transportation costs $ $ $ Transportation costs ($/boe) $ $ $
